NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted October 16, 2009∗
                                     Decided October 23, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                KENNETH F. RIPPLE , Circuit Judge

                                TERENCE T. EVANS, Circuit Judge


No. 09-1514
                                                                  Appeal from the United
UNITED STATES OF AMERICA,                                         States District Court for the
      Plaintiff-Appellee,                                         Southern District of Indiana,
                                                                  Indianapolis Division.
                v.
                                                                  No. 1:93-CR-00148-15
EDDIE D. GREGORY,                                                 Larry J. McKinney, Judge.
      Defendant-Appellant.


                                                 Order

       Eddie D. Gregory is serving a sentence of 480 months’ imprisonment for crack-
cocaine offenses. After the Sentencing Commission reduced the Guideline ranges for
such crimes, and made the reductions retroactive, Gregory filed a motion under 18
U.S.C. §3582(c)(2) asking for a lower sentence. The district court denied that motion;
Gregory appeals. The appeal was received after the 10 days allowed, but the prison-
mailbox rule makes it timely.



∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-1514                                                                  Page 2

        Gregory’s sentence is within the range of 360 months to life that was prescribed
for his offense level of 42 and his criminal history category of VI. The retroactive
change to the Guidelines reduced the offense level from 42 to 40. The range for level 40
likewise is 360 months to life. Section 3583(c)(2) allows the district judge to change a
sentence only when the revised guideline lowers the sentencing range. The district
court rightly concluded that this had not occurred for Gregory, making him ineligible.

       Gregory’s brief does not disagree with this understanding. Instead he contends
that he should receive a complete resentencing, at which he would argue that criminal
history category VI overstates the seriousness of his record and that he should receive a
lower sentence under United States v. Booker, 543 U.S. 220 (2005), and its successors. But
§3582(c)(2) does not authorize a full resentencing. See United States v. Cunningham, 554
F.3d 703 (7th Cir. 2009). The original offense-level and criminal-history calculations must
be taken as established; the question under the statute is whether a change in the
Guidelines affects the resulting range. The change did not affect Gregory’s range, so the
statute does not authorize resentencing.

                                                                                AFFIRMED